Exhibit 10.35


[UNOFFICIAL ENGLISH TRANSLATION SOLELY FOR REFERENCE]
 
Yanchang Petroleum (Group) Corp. Ltd.
Finished Oil Products Sales Contract
Contract No.:2009-12-23        
Supplier: Yanchang Petroleum (Group) Corp. Ltd.
Purchaser: Xi’an Baorun Industrial Development Co., Ltd.
 
1.
Name, quantity and price of the products:

Name
 
Quantity
 
Price (Yuan/Ton)
Gasoline
 
100,000
 
Supplier-determined price
Diesel
 
100,000
 
Supplier-determined price

 
2.
Technical Benchmark:

Gasoline: GB17930-2006
Diesel: GB252-2000
 
3.
Location of delivery, method of transportation and related fees and expenses:

 
a.
Location: subsidiary refinery of Yanchang Petroleum (Group) Corp. Ltd.

 
b.
Method of transportation: Methods of transportation are by road or railway.
 
c.
Fees and expenses: Purchaser shall be responsible for the fees and expenses.

 
4.
Payment method

The payment for the products shall be received before the delivery of the
products. The related financial procedure shall be cleared in the same day;
value added tax receipt shall be issued at the middle and the end of the month.
 
5.
Other covenants:

a. Parties shall balance the supply and purchase quantity in accordance with the
contract; the balancing period is half month. If the Supplier cannot supply the
contracted quantity for special reasons such as halt of production or equipment
examination, it shall notify Purchaser three days in advance. Purchaser shall
pay a deposit amount of RMB 10/Ton; if the Purchaser cannot complete the
contracted quantity for special reasons, it shall notify the Supplier in
advance.
b. The resolution of the contract related dispute:
The parties shall negotiate to resolve the issues not covered by this contract.
Parties may file a lawsuit to the court at the location of the contract to
resolve any dispute.
c. There shall be two copies of the contract; each party shall hold one copy.

   
Supplier
 
Purchaser
Name
 
Yanchang Petroleum (Group) Corp. Ltd.
 
Xi’an Baorun Industrial Development Co., Ltd.
Legal Representative (Entrusted Person)
 
Yihai Gao
 
Xiaojun Wu
Tel
 
029-883011132
 
029-82683629
Bank
 
China Construction Bank, Gao Yi Branch
 
China Guangda Bank, Dongjiao Branch

Location of the contract: Sales branch of Yanchang Petroleum Group
Valid period: 1 year


 
 

--------------------------------------------------------------------------------

 